Order filed February 11, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-14-00231-CV
                                  ____________

           LINDA JACKSON AND TERRY JACKSON, Appellant

                                       V.

                       CITY OF BAYTOWN, Appellee


                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-09168

                                    ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of Exhibit F to The City
of Baytown's Plea to the Jurisdiction and Motion for Summary Judgment.
         The clerk of the 55th District Court is directed to deliver to the Clerk of this
court the original of Exhibit F to The City of Baytown's Plea to the Jurisdiction
and Motion for Summary Judgment, on or before February 20, 2015. The Clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of Exhibit F to The City of Baytown's Plea to the
Jurisdiction and Motion for Summary Judgment, to the clerk of the 55th District
Court.


                                   PER CURIAM




                                             2